Citation Nr: 1637972	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-29 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a recurrent cervical spine disorder to include cervicalgia, scoliosis, and segmental dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 2005 to October 2009.  The Veteran served in Iraq and was in an imminent danger pay area.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Boston, Massachusetts, Regional Office (RO) which, in pertinent part, denied service connection for a cervical spine disorder.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In April 2010, the Veteran submitted an informal claim of entitlement to service connection for segmental dysfunction of the thoracic spine.  The issue of service connection for a thoracic spine disorder to include segmental dysfunction has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  This issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for a recurrent cervical spine disorder is 

warranted as he was diagnosed with the claimed disorder during active service.  The accredited representative advances that the September 2009 pre-discharge VA spine examination is deficient.  He requests that the Veteran's appeal be remanded to the AOJ so that the Veteran may be afforded an additional VA spine evaluation.

The Veteran's service treatment records convey that he was seen for cervical spine complaints.  Clinical documentation dated in April 2009 and May 2009 indicates that the Veteran complained of chronic neck pain.  Contemporaneous X-ray studies of the cervical spine revealed "mild apex right curvature of the mid cervical spine without evidence of other bony pathology."  Chiropractic clinic treatment records dated in June 2009 and July 2009 note that the Veteran complained of upper back pain.  Assessments of "upper back pain (between the shoulder blades)," scoliosis, and cervical region segmental dysfunction were advanced.  

The VA examination reports of record are in conflict as to whether the Veteran has a recurrent cervical spine disorder.  While the report of a September 2009 pre-discharge VA general medical examination states that the Veteran was diagnosed with cervicalgia, the report of a September 2009 pre-discharge VA spine examination relates that the Veteran was found to exhibit a "normal cervical spine."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the conflict in the examination reports, the Board finds that further VA spinal evaluation is required.  

Post-service clinical documentation is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:
1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed recurrent cervical spine disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran.  

3.  Schedule the Veteran for a VA spine examination conducted in order to determine the nature and etiology of his claimed recurrent cervical spine disorder and its relationship, if any, to active service.  If the Veteran does not have a recurrent cervical spine disorder, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified cervical spine disorder had its onset during active service; is related to the Veteran's in-service cervical spine symptoms and/or his service in Iraq; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicated the issue of service connection for a recurrent cervical spine disorder to include cervicalgia, scoliosis, and segmental dysfunction.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

